PER CURIAM.
In the case before us, Petitioner argues that the circuit court erred in denying his petition for writ of mandamus. We find his argument is without merit and is rejected; however, because Respondent concedes that the underlying action constitutes a “collateral criminal proceeding” under Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003), the circuit court erred by imposing a lien on Petitioner’s prison trust account. We accordingly quash the portion of the circuit court’s order on indigen-cy imposing a lien as a result of the filing of the petition for writ of mandamus below. The circuit court should direct the reimbursement of any funds that have been withdrawn from Petitioner’s account to satisfy the improper lien order.
The petition is DENIED as to the challenge of the trial court’s denial of mandamus relief, but is GRANTED as to the challenge to the lien orders, and those orders are hereby QUASHED.
KAHN, POLSTON and THOMAS, JJ., concur.